United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1003
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * Eastern District of Arkansas.
                                        *
James Blake McFarlin,                   *      [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: December 19, 2008
                                Filed: January 12, 2009
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       James Blake McFarlin appeals the 188-month prison sentence that the district
     1
court imposed following his guilty plea to possessing with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841(a)(1)(A), (b)(1)(B). For reversal,
McFarlin argues that the district court improperly sentenced him as a career offender,
because his prior Arkansas conviction for burglarizing a pharmacy, barber shop, and
beauty shop should not have been classified as a “crime of violence” for purposes of
triggering career-offender status. See U.S.S.G. §§ 4B1.1 (defining career offender);

         1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
4B1.2(a) (defining “crime of violence”). As McFarlin acknowledges, we have
repeatedly held that commercial burglary is a “crime of violence” within the meaning
of section 4B1.2. See United States v. Bell, 445 F.3d 1086, 1087-88 (8th Cir. 2006);
United States v. Blahowski, 324 F.3d 592, 595 (8th Cir. 2003).

      Accordingly, we affirm.
                     ______________________________




                                        -2-